DETAILED ACTION

Preliminary Amendment
Applicant’s submission of a Preliminary Amendment on 7/22/2020 has bee received, wherein claims 1-70 were canceled and claims 71-90 were added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72 and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 72, “the 3D architectural model of the venue only consists in the 3D model of at least the first display” (underline emphasis added by the Examiner), is ambiguous.  First the claim limits the scope with “only consists” and the broadens the scope with “at least”.  Applicant is requested to clarify the claim scope.
With regard to claim 77, “the lobby” lacks proper antecedent basis.  Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71-80, 82-86, and 88-90 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0014558 to Stafford.
With regard to claim 71, Stafford discloses a mixed or augmented reality system for providing a mixed or augmented reality game at a venue (e.g., see paragraph 56, wherein the venue includes the living room), having an architectural 3D model of the venue (e.g., see at least Fig. 11, as well as, paragraphs 35, 41, 42, and 56 that disclose locating positions within the venue with a reference frame and an origin), the system comprising: at least a first display (e.g., see Fig. 10, display 102, wherein Fig. 10 is copied below for convenience), and at least one AR capable device (e.g., see Fig. 10, device 1008) having a second display associated with an image sensor (e.g., see Fig. 10, camera 1020; see also paragraph), wherein display of images on any of the first and second displays depends on their respective position and orientation within the architectural 3D model of the venue (e.g., see at least Fig. 11, see also paragraphs 35, 42, and 56), wherein the 3D architectural model of the venue is augmented and populated with virtual objects in a game computer program (e.g., see at least Fig. 6, see also paragraphs 55-56);

    PNG
    media_image1.png
    336
    419
    media_image1.png
    Greyscale

[claim 72, as best understood] wherein the 3D architectural model of the venue only consists in the 3D model of at least the first display, or of a portion of the at least first display (e.g., see at least paragraphs 35 and 55); 
[claim 73] wherein the position and trajectory of virtual objects within the game computer program are determined according to any of, or any combination of the size, pixel resolution, number, position and orientation of the first display(s) and/or other architectural features of the 3D model (e.g., see at least paragraphs 52, 56, and 61);
[claim 74] wherein spatial registration of the at least one AR capable device within the architectural 3D model of the venue is achieved by a recognition and geometric registration algorithm of a pre-defined pattern or of a physical reference point present in the venue and spatially registered in the architectural 3D model of the venue (e.g., see at least paragraphs 35, 41, 42, 55, and 56)
[claim 75] wherein one or more registration pattern(s) may be displayed by the game computer program on one first display with the size and pixel coordinates of the pattern(s) being defined in the game computer program (e.g., see paragraphs 35, 52, 56, and 61); 
claim 76] wherein there are a plurality of different registration patterns displayed on the multitude of first displays, the size and pixel coordinates of each pattern, respectively, being defined in the game computer program (e.g., see at least paragraph 48); and
[claim 77, as best understood] further comprising a calibration wherein one or more predetermined poses or reference poses within the lobby are provided to compare the position and/or the pose of the AR capable device with that of other objects or a position or pose of an AR capable device is determined by analysis of images taken by a camera with pose data from an AR capable device (e.g., see at least paragraph 41). 
With regard to claims 78-80 and 82, Stafford discloses all of recited features as set forth above in detail for claims 71, 73, and 74. 
With regard to claim 83, Stafford discloses mixed or augmented reality system for playing an mixed or augmented reality game at a venue, characterized by a 3D model, and comprising: at least a first non-AR capable fixed display (e.g., see Fig. 10, display 102), and at least one AR capable device (e.g., see Fig. 10, device 1008) having a second display associated with an image sensor (e.g., see Fig. 10, camera 1020), the AR capable device running a gaming application featuring virtual objects (e.g., see Fig. 6; see also paragraph 56), wherein rendering of images on the AR capable device depends on a relative position and orientation of the AR capable device with respect to both the at least first display and virtual objects (e.g., see at least paragraphs 35, 41, 42, and 55), wherein a virtual camera within the game application program captures images of virtual objects for display on the first display device or on a portion of it (e.g., see Fig. 6); 
[claim 84] wherein the frustum of the virtual camera is determined by any of or any combination of the pinhole (PH) of the virtual camera and the border of the display area, and of a 
[claim 85] wherein the position of the pinhole of the virtual camera may be determined in relation to the position and orientation of the first display(s) and/or to physical elements of the venue (e.g., see at least Figs. 1, 2, and 10); 
[claim 86] wherein the near clipping plane of the viewing frustum is coplanar with the surface of the 3D model of the first display corresponding to the display surface of the first display or with the display surface of the first display in the 3D model (e.g., see Fig. 10); 
[claim 88] wherein there are virtual objects in the augmented reality game and the first display displays a virtual object when the virtual object is in a viewing frustum of the virtual camera (e.g., see Figs. 6 and 10); 
[claim 89] wherein images of the venue and persons playing the game as well as images of virtual object and or a model of the venue are displayed on a third display, or on a portion of the first display (e.g., see Figs. 6 and 10); and 
[claim 90] wherein an image sensor (e.g., see Fig. 10, camera 1020) is directed towards the first display displaying a virtual object (e.g., see Figs. 6 and 10), the virtual object is not rendered on the AR capable device but is visible on the second display as part of an image captured by the image sensor (e.g., see Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 81 and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Stafford in view of U.S. Patent Application Publication No. 2017/0270698 to Goslin.
With regard to claims 81 and 87, Stafford regarding the use of a game server in a augmented reality system.  Stafford discloses the use of system may be connected via network.  
In a related field of endeavor, Goslin teaches a gamer server in an augmented reality system (e.g., see at least paragraph 63). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Stafford with a game server as taught by Goslin in order to use a known technique to improve similar devices (methods, or products) in the same way.  In this case, using a game server provides numerous advantages including reducing the processing and memory loads on the gaming device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715